Citation Nr: 0530707	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  97-26 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Raul Correa-Grau, M.D.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Evidence pertinent to the veteran's claim has been received 
since the last supplemental statement of the case (SSOC) was 
issued in August 2004.  The veteran has not waived 
consideration of this evidence by the RO.  Any pertinent 
evidence submitted by the veteran must be referred to the 
agency of original jurisdiction for review and for 
preparation of a Supplemental Statement of the Case (SSOC) 
unless this procedural right is waived in writing by the 
veteran.  38 C.F.R. § 20.1304(a) (2005).  No such waiver has 
been received.  Therefore, on remand, the RO must review the 
additional evidence and prepare an SSOC.

The additional evidence includes a January 2005 statement 
from the veteran and Valerie Vasquez, M.S.P.H., R.D.  
Therein, they describe several photographs taken by veteran 
while he was in Vietnam.  They offer to provide copies of the 
photographs to support the veteran's claim.

The evidence also includes a letter from two VA medical 
professionals indicating the veteran has been treated by them 
since November 2004.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  These records of VA treatment of the veteran 
should be obtained.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Request from the veteran copies of 
the specific photographs described in the 
January 31, 2005 statement by the veteran 
and Ms. Vasquez.

2.  After securing any necessary release, 
obtain records of treatment and diagnosis 
of the veteran at the Foundation for Mood 
and Addiction Neuroscience.

3.  Obtain VA records of treatment of the 
veteran at the West Los Angeles VA 
Medical Center from November 2004 to the 
present.

4.  Schedule the veteran for a VA PTSD 
examination to determine whether the 
veteran has PTSD based on the rocket and 
mortar attacks on Base Bearcat while the 
veteran was stationed there.  An examiner 
who has not evaluated the veteran 
previously and who is fluent in both 
Spanish and English (if such an examiner 
is available) should conduct the 
examination.  The examiner should note in 
the examination report whether he/she is 
fluent in both Spanish and English.  All 
indicated tests, including any 
appropriate psychological studies with 
applicable subscales, must be conducted.  
The claims folder should be provided to 
the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

The examiner must express an opinion as 
to whether it is "more likely than not" 
(likelihood greater than 50%), "at least 
as likely as not" (50% likelihood), or 
"less likely than not" (less than 50% 
likelihood) that the veteran has PTSD 
that is based upon the specified in-
service stressors-the rocket and mortar 
attacks on Base Bearcat while the veteran 
was stationed there.  A complete 
rationale should be provided for any 
opinion or conclusion.  The term "at 
least as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.

5.  After the development requested above 
has been completed to the extent 
possible, review the record again.  If 
the benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


